Citation Nr: 0844502	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-00 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left above the knee 
amputation secondary to service-connected residuals of a 
fracture of the left first metatarsal.  

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the left first metatarsal.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from January 15, to July 15, 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the RO 
which, in part, denied service connection for left above the 
knee amputation secondary to service-connected left first 
metatarsal fracture residuals and a compensable evaluation 
for the left first metatarsal fracture residuals.  A hearing 
at the RO was held in May 2007.  

The issue of service connection for left above the knee 
amputation secondary to service-connected left first 
metatarsal fracture residuals is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

In a statement received in February 2005, prior to the 
promulgation of a decision in the appeal, the veteran advised 
VA that he wished to withdraw his appeal of the claim for an 
increased rating for left first metatarsal fracture 
residuals.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for an 
increased rating for left first metatarsal fracture residuals 
by the veteran have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 
(2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Left First Metatarsal Fracture

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The veteran has 
withdrawn his appeal for an increased rating for left first 
metatarsal fracture residuals.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to this issue.  Accordingly, the Board does 
not have jurisdiction to review the appeal for an increased 
rating for left first metatarsal fracture residuals, and this 
issue is dismissed.  


ORDER

The appeal for an increased rating for left first metatarsal 
fracture residuals, is dismissed.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

Initially, the Board notes that, with respect to the claim of 
service connection for left above the knee amputation 
secondary to service-connected left first metatarsal fracture 
residuals, the veteran has never been informed of VA's duty 
to assist in the development of his claim under the VCAA.  
While the veteran was provided adequate VCAA notice 
concerning his claim for an increased rating for the left 
foot disability by letter dated in March 2005, the letter did 
not include any information pertaining to the issue of 
service connection for the above the knee amputation.  Thus, 
the March 2005 letter can not be construed as having provided 
adequate VCAA notice concerning the claim of secondary 
service connection.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Additionally, the Board notes that the December 2005 
statement of the case and the April 2008 supplemental 
statement of the case (SSOC) did not include any of the 
appropriate regulations pertaining to VCAA.  Thus, the Board 
finds that the veteran has not been provided adequate VCAA 
notice as required under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006) for the claim of secondary 
service connection for the left above the knee amputation.  

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Similarly, in Allen v. Brown, 7 Vet. App. 439 
(1995), the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") held that service 
connection may be granted on a secondary basis for a 
nonservice-connected disability which is "proximately due to 
or the result of" a service-connected disability.  As well, 
notice is taken that, effective October 10, 2006, 38 C.F.R. 
§ 3.310 was amended in order to implement the holding in 
Allen regarding secondary service connection on the basis of 
the aggravation of a nonservice-connected disorder by a 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  

In this regard, the Board notes that while the veteran was 
examined by VA in June 2005, for the specific purpose of 
obtaining an opinion as to whether the left above the knee 
amputation was caused by the service-connected left first 
metatarsal stress fractures, the examiner did not offer any 
discussion or opinion as to whether the above the knee 
amputation was aggravated by the service-connected left foot 
disability.  As the Board is precluded from reaching its own 
unsubstantiated medical conclusions and is instead, bound by 
the medical evidence of record, further development is 
required.  See Jones v. Principi, 16 Vet. App. 219, 225 
(2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) 
(en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The AMC should send the veteran a 
letter providing the notice required under 
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) for his claim of secondary 
service connection for left above the knee 
amputation.  

2.  Thereafter, the claims file should be 
returned to the VA examiner who evaluated 
the veteran in June 2005, for an opinion 
as to whether it is at least as likely as 
not that the veteran's left above the 
knee amputation was proximately due to, 
the result of, or in the alternative, 
aggravated by the service-connected left 
first metatarsal fracture residuals.  The 
examiner should review the claims file, 
and provide a complete rationale for all 
opinions offered.  A notation to the 
effect that the claims file was reviewed 
should be included in the report.  If the 
examiner is unable to render an opinion, 
he should so state and indicate the 
reasons.  The findings should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.  

If the VA examiner is not available, the 
veteran should be scheduled for another 
examination and opinion as to whether the 
left above the knee amputation was 
proximately due to, the result of, or in 
the alternative, aggravated by the 
service-connected left first metatarsal 
fracture residuals.  The examiner should 
comply with all the instructions 
described above.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim.  

4.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim.  
This should include consideration of 
whether the veteran's left above the knee 
amputation was proximately due to or the 
result of, or was aggravated by the 
service-connected left foot disability.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




		
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


